Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 1 of 27




                      Exhibit 4
           Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 2 of 27



                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC,                       :
           Plaintiff/Counter-defendant,            :
                                                   :
      v.                                           :
                                                   : No. 2:17-cv-00495-RK
JULIO RIOS and JEREMY GAMBOA,                      :
BRIDGER LOGISTICS, LLC,                            :
FERRELLGAS PARTNERS, L.P., and                     :
FERRELLGAS, L.P. et al.,                           :
             Defendants,                           :
                                                   :
BRIDGER LOGISTICS, LLC,                            :
FERRELLGAS PARTNERS, L.P., and                     :
FERRELLGAS, L.P.,                                  ::
           Defendants/
           Counterclaimants


                  FERRELLGAS L.P.’S RESPONSES AND OBJECTIONS TO
              PLAINTIFF/COUNTER-DEFENDANT’S FIRST INTERROGATORIES

           Defendant/Counterclaimant Ferrellgas, L.P., (“Ferrellgas”) responds and object as follows

to Plaintiff/Counter-Defendant Eddystone Rail Company, LLC’s (“ERC”) first interrogatories.



                OBJECTIONS TO ERC’S DEFINITIONS AND INSTRUCTIONS

           Before turning to ERC’s specific requests, Ferrellgas objects to ERC’s definitions and

instructions as follows:

           A.     Ferrellgas objects to ERC’s definition of “Bridger Entity,” which purports to

include entities that are not parties to this lawsuit.

           B.     Ferrellgas objects to ERC’s various instructions to the extent that they seek to

impose obligations upon Ferrellgas that are different from or greater than Ferrellgas’ obligations

under the Federal Rules of Civil Procedure. In particular, Ferrellgas objects to ERC’s attempt to


                                                1 of 26
12141184.8
          Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 3 of 27



require Ferrellgas to gather and produce information that is not in its possession, custody, or

control (see paragraph 4 of the instructions), and to log responsive documents not in its

possession, custody, or control (see paragraph 21 of the instructions), neither of which is required

by the Federal Rules of Civil Procedure.

         C.     Ferrellgas further objects to the instructions as unduly burdensome to the extent

that they seek to require production of all electronic documents in their native format (see

paragraphs 14, 15, 18) or to require Ferrellgas to permit access to its electronic databases (see

paragraph 17), neither of which is customary or necessary, and which contradicts the parties’

agreed form of production and the Court’s November 6, 2017 Order.



              RESPONSES AND OBJECTIONS TO ERC’S INTERROGATORIES

         Interrogatory No. 1: Identify each instance in which the movement of a barge between

the Eddystone facility and the Monroe refinery was delayed or otherwise adversely affected by

actions or omissions of Eddystone or deficiencies in the Eddystone facility that you contend were

in violation of the RSA or that otherwise form the basis for your affirmative defenses and/or

counterclaims in this matter. For each such instance, include in your description the dates and

times of departure and arrival at the Eddystone facility and the Monroe refinery, the volumes

carried, the extent of any delay, the extent of any impact on volumes carried, and the cause of the

delay or other claimed adverse impact.

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                A.      This interrogatory is a contention interrogatory, which asks Ferrellgas to

         identify and describe “each” of the facts underlying allegations central to its “affirmative

         defenses and/or counterclaims.” ERC has taken the position in this case that responding



                                              2 of 26
12141184.8
          Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 4 of 27



         to contention interrogatories is premature when “investigation of the facts is ongoing”

         and before depositions have been taken. Unless and until ERC abandons its position,

         either voluntarily or pursuant to a court order, Ferrellgas will refrain from answering this

         contention interrogatory, at least until it has completed its investigation of the facts,

         which remains ongoing.

         In accordance with and without waiving the foregoing objection, Ferrellgas will provide

its substantive response to this interrogatory once discovery is complete.



         Interrogatory No. 2: Identify each instance in which the movement of a train between

Abrams Yard and the Eddystone facility was delayed or otherwise adversely impacted by actions

or omissions of Eddystone or deficiencies in the Eddystone facility that you contend were in

violation of the RSA or that otherwise form the basis for your affirmative defenses and/or

counterclaims in this matter. For each such instance, include in your description the dates and

times of departure and arrival at the Eddystone facility and Abrams Yard, the extent of any

delay, and the cause of the delay.

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                A.      This interrogatory is a contention interrogatory, which asks Ferrellgas to

         identify and describe “each” of the facts underlying allegations central to its “affirmative

         defenses and/or counterclaims.” ERC has taken the position in this case that responding

         to contention interrogatories is premature when “investigation of the facts is ongoing”

         and before depositions have been taken. Unless and until ERC abandons its position,

         either voluntarily or pursuant to a court order, Ferrellgas will refrain from answering this




                                              3 of 26
12141184.8
          Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 5 of 27



         contention interrogatory, at least until it has completed its investigation of the facts,

         which remains ongoing.

         In accordance with and without waiving the foregoing objection, Ferrellgas will provide

its substantive response to this interrogatory once discovery is complete.



         Interrogatory No. 3:       Identify each fraudulent or negligent misrepresentation or

omission by Eddystone on which you relied to your detriment and that forms the basis for your

affirmative defenses and/or counterclaims in this matter, including the speaker, date, and time

thereof, the manner and circumstances of the misrepresentation or omission, the nature of your

reliance thereon, and the detrimental consequences that you suffered as a result.

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                A.      This interrogatory is a contention interrogatory, which asks Ferrellgas to

         identify and describe “each” of the facts underlying allegations central to its “affirmative

         defenses and/or counterclaims.” ERC has taken the position in this case that responding

         to contention interrogatories is premature when “investigation of the facts is ongoing”

         and before depositions have been taken. Unless and until ERC abandons its position,

         either voluntarily or pursuant to a court order, Ferrellgas will refrain from answering this

         contention interrogatory, at least until it has completed its investigation of the facts,

         which remains ongoing.

         In accordance with and without waiving the foregoing objection, Ferrellgas will provide

its substantive response to this interrogatory once discovery is complete.




                                              4 of 26
12141184.8
            Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 6 of 27



         Interrogatory No. 4: Describe in detail the substance and amount of all damages that

you or BTS has sustained – including deficiency charges incurred – as a result of actions or

omissions of Eddystone or deficiencies in the Eddystone facility that you contend were in

violation of the RSA or that otherwise form the basis for your affirmative defenses and/or

counterclaims in this matter. Include in your answer the details and amount of each injury

alleged and an explanation of why you would not have incurred those damages and/or deficiency

charges but for the actions or omissions of Eddystone or the deficiencies in the Eddystone

facility.

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                 A.     This interrogatory is a contention interrogatory, which asks Ferrellgas to

         identify and describe “each” of the facts underlying allegations central to its “affirmative

         defenses and/or counterclaims.” ERC has taken the position in this case that responding

         to contention interrogatories is premature when “investigation of the facts is ongoing”

         and before depositions have been taken. Unless and until ERC abandons its position,

         either voluntarily or pursuant to a court order, Ferrellgas will refrain from answering this

         contention interrogatory, at least until it has completed its investigation of the facts,

         which remains ongoing.

                 B.     This interrogatory is premature in that damages calculations will be the

         subject of expert testimony, and Ferrellgas’ expert disclosures have not yet come due.

         In accordance with and without waiving the foregoing objections, Ferrellgas state as

follows:

         Compensatory Damages Owing Under Counterclaim I. Ferrellgas has sustained damages

of no less than $1,000,000.00 as a result of ERC’s tortious interference with the BTS PSA. This



                                              5 of 26
12141184.8
          Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 7 of 27



amount reflects the value of attorneys’ fees and costs incurred as a result of being forced to

defend against and assert various rights in connection with this matter as well as a related matter

pending in the United States District Court for the Southern District of New York (Case No.

1:17-cv-01266-WHP) (“SDNY Action”) wherein ERC has filed a petition to confirm the

improperly obtained Final Award, which was based entirely on ERC’s collusive and pretextual

arbitration award. The damages suffered as a result of ERC’s tortious interference continue to

accrue as the present matter and the SDNY Action proceed; therefore, a final calculation will be

subject to determination after trial.

         Compensatory Damages Owing Under Contingent Counterclaims II – V. BTS sustained

damages of at least $31,604,519.12 as a result of ERC’s fraudulent inducement (Counterclaim

II), negligent misrepresentation (Counterclaim III), breach of the RSA (Counterclaim IV), and

breach of the implied covenant of good faith and fair dealing (Counterclaim V). This amount

reflects the $11,604,519.12 value of the deficiency credits BTS was forced to forfeit and the

deficiency charges BTS was forced to incur as a result of the defects and deficiencies of ERC’s

transloading facility (the “Facility”), as well as the minimum of $20,000,000 in damages

sustained as a result of ERC’s fraudulent inducement and negligent misrepresentations that

caused BTS to enter the RSA. As set forth in the operative pleadings, Ferrellgas will, by

extension, sustain these damages if the Court determines that BTS and Logistics and/or the FG

Defendants are alter egos (which Ferrellgas disputes), and sets aside BTS’s corporate structure.

         Punitive Damages. Ferrellgas is entitled to punitive damages as ERC’s egregious actions

in tortiously interfering with the BTS PSA were intentional, deliberate, and committed with a

willful and wanton disregard of the rights of others. Further information regarding punitive

damages is subject to ongoing discovery.



                                            6 of 26
12141184.8
          Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 8 of 27



         Pre- and Post-Judgment Interest. Ferrellgas is entitled to and claim both pre- and post-

judgment interest at the maximum rate permitted by law.

         Ferrellgas will amend, and reserve its rights to amend, its response to this interrogatory

once discovery is complete.



         Interrogatory No. 5:        Describe in detail your repositories for documents and

electronically stored information (including any email or other electronic systems) and the

document retention/destruction policies and procedures applicable thereto at all times from 2012

to present.

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                A.      This interrogatory seeks information that is neither relevant nor reasonably

         calculated to lead to the discovery of relevant and admissible evidence insofar as the

         nature and scope of Ferrellgas’ repositories for documents and electronically stored

         information (“ESI”) and the associated retention and destruction procedures have no

         bearing on any of the claims or defenses in this case. Further, to the extent that ERC

         contends this information is related to any purported “spoliation,” there has been no

         allegation of spoliation in this case and indeed no such spoliation has occurred, as

         evidenced by Ferrellgas’ production of more than 2 million pages of documents.

         Moreover, as numerous courts have recognized, discovery related to alleged spoliation is

         improper unless and until there has been some legitimate, non-speculative, fact-based

         showing of supposed spoliation. See, e.g., LaSala v. Marfin Popular Bank Public Co.,

         410 Fed. App’x 474, 479 (3d Cir. 2011) (holding district court did not abuse its discretion

         in refusing to grant discovery into the issue of spoliation in part because “any allegations



                                              7 of 26
12141184.8
          Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 9 of 27



         of spoliation in this case are speculative and conclusory”); Winter Family Trust v. Queen,

         2004 WL 350181, at *4 (E.D. Pa. Feb. 6, 2004) (refusing to allow discovery into alleged

         spoliation issues where the allegations of spoliation were “merely speculative”); Fish v.

         Air & Liquid Sys. Corp., No. GLR-16-496, 2017 WL 697663, at *15 (D. Md. Feb. 21,

         2017) (rejecting plaintiffs’ request for discovery of defendant’s document retention

         policies where plaintiffs failed to explain why the request was relevant and proportional);

         Cableview Comm’n of Jacksonville, Inc. v. Time Warner Cable Se., LLC, No. 3:13-cv-

         306-J-34JRK, 2015 WL 12838175, at *6 (M.D. Fla. May 4, 2015) (holding that the

         “discoverability of document retention policies hinges upon whether spoliation is actually

         at issue”); Martin v. Allstate Ins. Co., 292 F.R.D. 361, 364 (N.D. Tex. 2013) (requested

         deposition discovery regarding document retention policies was overbroad and irrelevant

         because “[w]hile plaintiff speculates that [d]efendant may have additional documentation

         that it has not produced, there is no evidence to support that supposition at this point”);

         Ceglia v. Zuckerburg, 2012 WL 12995636, at *10 (W.D.N.Y. June 28, 2012) (denying

         request for discovery into backup tapes where plaintiff was merely “embarking on a

         fishing expedition for emails Plaintiff speculates may exist”); Steuben Foods, Inc. v.

         Country Gourmet Foods, LLC, 2011 WL 1549450, at *6 (W.D.N.Y. Apr. 21,

         2011) (denying motion to conduct discovery regarding document preservation efforts

         where there was no factual basis for spoliation assertion, and motion was attempt “to

         initiate a ‘fishing expedition’ based on mere speculation”); Cunningham v. Standard Fire

         Ins. Co., No. 07-cv-02538-REB-KLM, 2008 WL 2668301, at *5 (D. Colo. July 1,

         2008) (holding that the “storage, preservation and backup of emails” were not relevant to

         the claims at issue).



                                              8 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 10 of 27



                 B.     This interrogatory is improper and objectionable to the extent that it seeks

         to invade the attorney-client privilege and the attorney work-product privilege.

         In accordance with the foregoing objections, Ferrellgas will not respond to this

interrogatory.



         Interrogatory No. 6:      Describe in detail your efforts to preserve documents and

electronically stored information relevant to this litigation, from November 1, 2013 to the

present, and the effectiveness of those efforts, including all mechanisms, notices, or instructions

to retain physical or electronic information and documents, the date on which they were put into

place, and all efforts to prevent loss or deletion of emails.

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                 A.     This interrogatory seeks information that is neither relevant nor reasonably

         calculated to lead to the discovery of relevant and admissible evidence insofar as the

         nature and scope of Ferrellgas’ efforts to preserve documents and ESI have no bearing on

         any of the claims or defenses in this case. Further, to the extent that ERC contends this

         information is related to any purported “spoliation,” there has been no allegation of

         spoliation in this case and indeed no such spoliation has occurred, as evidenced by

         Ferrellgas’ production of more than 2 million pages of documents.             Moreover, as

         numerous courts have recognized, discovery related to alleged spoliation is improper

         unless and until there has been some legitimate, non-speculative, fact-based showing of

         supposed spoliation. See, e.g., sources cited in response to interrogatory no. 5.

                 B.     This interrogatory seeks to invade the attorney-client privilege and the

         attorney work-product privilege.



                                              9 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 11 of 27



         In accordance with the foregoing objections, Ferrellgas will not respond to this

interrogatory.



         Interrogatory No. 7: Describe in detail all categories of documents or electronically

stored information (including emails) that are the subject of Eddystone’s discovery requests in

this matter that have not been preserved and the reasons therefor, including any email accounts

of current or former personnel or portions thereof.

         Response:    Ferrellgas objects to this interrogatory on the following grounds:

                 A.     This interrogatory seeks information that is neither relevant nor reasonably

         calculated to lead to the discovery of relevant and admissible evidence insofar as the

         purported lack of preservation of any documents or ESI has no bearing on any of the

         claims or defenses in this case. Further, to the extent that ERC contends this information

         is related to any purported “spoliation,” there has been no allegation of spoliation in this

         case and indeed no such spoliation has occurred, as evidenced by Ferrellgas’ production

         of more than 2 million pages of documents.            Moreover, as numerous courts have

         recognized, discovery related to alleged spoliation is improper unless and until there has

         been some legitimate, non-speculative, fact-based showing of supposed spoliation. See,

         e.g., sources cited in response to interrogatory no. 5.

                 B.     Further, this interrogatory seeks information that is doubly irrelevant in

         that it lacks any temporal scope, and, if read literally, it seeks to require Ferrellgas to

         identify any categories of documents or ESI that might have expired prior to the

         reasonable anticipation of this lawsuit by Ferrellgas (or any other party). Even assuming

         there were a legitimate spoliation allegation in this case (there is not), the expiration of



                                               10 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 12 of 27



         any documents prior to the point at which litigation might have been reasonably

         anticipated could not possibly have any bearing on any such (non-existent) spoliation

         allegation.

                C.      This interrogatory generally refers to ERC’s “discovery requests,” without

         limitation as to those discovery requests that have been directed to Ferrellgas. Thus, if

         read literally, this interrogatory purports to require Ferrellgas to investigate the potential

         non-preservation of documents that might have at one time or another been in the

         possession, custody, or control of other defendants or third parties who have received a

         “discovery request” from ERC. This is unduly burdensome and improper seeing as how

         Ferrellgas (as with any other party) is only responsible for producing documents or

         information within its possession, custody, or control.

                D.      This interrogatory is unduly burdensome insofar as, to fully respond to the

         interrogatory as written, Ferrellgas would need to conduct a broad and far-reaching

         investigation in order to, in essence, prove a negative—i.e., that there are not any

         preservation issues. By way of example only, to fully respond to this interrogatory as

         written, Ferrellgas would need to interview every single employee (past and present) who

         was employed by any of Ferrellgas during the relevant time period, to determine if, for

         example, any one of them might have at some point printed some documents and kept

         them in a manila folder on his or her desk, only to later recycle them upon deeming them

         no longer worthy of desk space. This type of effort is unduly burdensome, especially so

         late in the discovery period, and especially when plaintiff has offered no legitimate basis

         for seeking such information (indeed, none exists).




                                              11 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 13 of 27



         In accordance with the foregoing objections, Ferrellgas will not respond to this

interrogatory.



         Interrogatory No. 8: Identify the date on which you first anticipated litigation with

Eddystone regarding the subject matter of the above-captioned action, which includes but is not

limited to the RSA, the SEPTA window, the granite pinnacle, the Eddystone Facility’s loading

rate, the other alleged deficiencies in the Facility as described in your counterclaims and

affirmative defenses, the failure to make deficiency payments under the RSA from February

2016 forward, the sale of BTS to Jamex Transfer Holdings, and the transfer of BTS’s assets and

revenue streams to other FGP entities. [To the extent that you anticipated litigation on some

aspects of the subject matter of the above-captioned action before other aspects, please specify

that in your answer to this Interrogatory.]

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                 A.     This interrogatory seeks information that is neither relevant nor reasonably

         calculated to lead to the discovery of relevant and admissible evidence insofar as the

         purported lack of preservation of any documents or ESI has no bearing on any of the

         claims or defenses in this case. Further, to the extent that ERC contends this information

         is related to any purported “spoliation,” there has been no allegation of spoliation in this

         case and indeed no such spoliation has occurred, as evidenced by Ferrellgas’ production

         of more than 2 million pages of documents.            Moreover, as numerous courts have

         recognized, discovery related to alleged spoliation is improper unless and until there has

         been some legitimate, non-speculative, fact-based showing of supposed spoliation. See,

         e.g., sources cited in response to interrogatory no. 5.



                                               12 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 14 of 27



                 B.     This interrogatory seeks to invade the attorney-client privilege and the

         attorney work-product privilege, in that revealing the date on which Ferrellgas first

         anticipated litigation with respect to any of the subject matters pertinent to this lawsuit

         tends to reveal the thinking of counsel and the time at which Ferrellgas might have first

         sought legal advice.

         In accordance with the foregoing objections, Ferrellgas will not respond to this

interrogatory.



         Interrogatory No. 9: For each “sub-ledger” file maintained in the accounting records of

you or your affiliates, including but not limited to BLFG_EDPA0045645 through

BLFG_EDPA0047279, identify the corporate entity to which the sub-ledger file relates, the type

of sub-ledger the file represents (i.e., receivables ledger, payables ledger, etc.), the general ledger

entries to which the journal entries in the sub-ledger file are tied, and all missing customer,

payor, or payee detail (names, amounts, invoice numbers).

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                 A.     This request is unduly burdensome insofar as it seeks to require Ferrellgas

         to gather and organize information that is already available to ERC at an equivalent

         burden. Specifically, as to ERC’s request for identification of the “type of sub-ledger”

         each file represents, the vast majority (if not all) of Ferrellgas’ accounting documents are

         labeled; thus, for example, if a sub-ledger is a “receivables ledger” or a “payables

         ledger,” the sub-ledger will say so. ERC is just as capable as Ferrellgas of looking at the

         sub-ledger documents and reading the labels included on such documents. Similarly,

         ERC’s request for an identification of “the general ledger entries to which the journal



                                              13 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 15 of 27



         entries in the sub-ledger file are tied” will require Ferrellgas’ outside accounting experts

         to reconstruct this information—an exercise that would require an enormous amount of

         man-power and hours. ERC has its own accounting experts that are just as capable of

         performing the same reconstruction exercise, and ERC should shoulder the burden of

         paying for this exercise if it believes it to be important.

                 B.      This request is vague and ambiguous insofar as Ferrellgas is uncertain

         what ledger entries ERC deems to contain “missing customer, payor, or payee detail,”

         and Ferrellgas would be left to guess as to the entries to which ERC might be referring.

         Relatedly, this aspect of ERC’s interrogatory is also unduly burdensome, in that if ERC

         knows which entries it deems to contain missing information, ERC should simply

         identify those entries, as opposed to having Ferrellgas comb through the entirety of the

         sub-ledger files to attempt to identify the entries to which ERC might be referring.

         Moreover, to the extent that ERC identifies a substantial and overbroad universe of

         entries with supposedly missing data, Ferrellgas further objects to this request as unduly

         burdensome in that Ferrellgas should not be required to comb through its vast accounting

         records to locate purportedly missing data for accounting entries that have little, if any,

         bearing on this case.

         In accordance with and without waiving the foregoing objections, Ferrellgas will respond

to this interrogatory only in part by identifying a list of company codes and the names of the

corresponding entities and reporting units used in the Great Plains accounting system and the

PeopleSoft system, which will help ERC identify the entities to which the sub-ledgers belong:

               Entity                         Great Plains Code              PeopleSoft Code

      Bridger Marketing, LLC                          101



                                               14 of 26
12141184.8
          Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 16 of 27



     Bridger Transportation LLC             201                    4150

    Bridger Transfer Services LLC           202                    4175

      Bridger Rail Shipping LLC             203                    4160

         Bridger Leasing LLC                204                    4151

          Bridger Lake, LLC                 205                    4171

      Bridger Trucking Services             207                    4152

         Bridger Rail Services              208                    4161

        Bridger Storage, LLC                209                    4162

       Bridger Pipeline Services            210                    4170

         Bridger Energy, LLC                211                    4180

         Bridger Marine, LLC                212                    4185

         Bridger Management                 213                    4190

       Bridger Terminals, LLC               216

              JJ Liberty LLC                302                    4192

       JJ Addison Partners LLC              303                    4194

      Bridger Real Property LLC             304                    4191

     Bridger Admin Services, LLC            401

              Bridger, LLC                  402

        Bridger Logistics, LLC              403

    Bridger Admin Services II, LLC          404

     Bridger Environmental, LLC             501




                                      15 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 17 of 27



         Interrogatory No. 10: Identify each contract that BTS made for storage capacity and/or

rail loading capacity, including but not limited to Berthold, New Town, and Van Hook, and

describe the terms of the arrangement, including the volume contracted for, volume shipped,

payment terms, payments made, and whether the capacity was used to transport oil ultimately

bound for Eddystone and/or Monroe.

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                A.      This interrogatory is overbroad and not reasonably calculated to lead to

         the discovery of relevant and admissible evidence to the extent that it seeks information

         about BTS contracts that are unrelated to the supply of crude oil to Monroe through the

         Eddystone facility, or that relate to time periods outside of the time period in which crude

         oil was being supplied to Monroe through the Eddystone facility.

                B.      This interrogatory is improper to the extent that it seeks to require

         Ferrellgas to gather and provide information that is not within its possession, custody, or

         control.

                C.      This interrogatory is unduly burdensome in that it seeks to require

         Ferrellgas to collect and organize information that is already available to ERC at an

         equivalent burden. Specifically, Ferrellgas has already produced the contracts referenced

         by this interrogatory, and ERC is just as capable as Ferrellgas of reviewing those

         contracts and culling out the information that ERC seeks regarding those contracts.

                D.      This interrogatory seeks confidential and proprietary information

         regarding the manner in which Ferrellgas has run is business.

         In accordance with the foregoing objections, Ferrellgas will respond to this interrogatory

pursuant to Federal Rule of Civil Procedure 33(d), and will respond only in part by identifying



                                             16 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 18 of 27



those BTS contracts for storage capacity and/or rail loading capacity that were related to the

supply of crude oil to Monroe through the Eddystone facility. Ferrellgas direct ERC to the

following Confidential documents, which reflect the information in Ferrellgas’ possession,

custody, or control that is responsive to this interrogatory as narrowed by Ferrellgas’ objections:

              Bates Range                                      Description

                                          Oct. 1, 2011 Truck Station Lease Agreement, Reserve
    BLFG_EDPA 0276187 – 210
                                                     Station, with Enbridge Pipelines

                                        Nov. 1, 2011 Truck Station Lease Agreement, Alexander
    BLFG_EDPA 0276211 – 234
                                                   Station, with Enbridge Pipelines

                                         Nov. 1, 2011 Truck Station Lease Agreement, Trenton
    BLFG_EDPA 0276235 – 258
                                                   Station, with Enbridge Pipelines

    BLFG_EDPA 0276302 – 310               Berthold Exclusive Lease of Truck Unloading Station

                                         Jan. 5, 2012 Terminal Throughput Agreement, Trenton
    BLFG_EDPA 0277003 – 012
                                            Station, between BTS and Bridger Trading, LLC

                                         Jan. 5, 2012 Terminal Throughput Agreement, Reserve
    BLFG_EDPA 0277013 – 022
                                            Station, between BTS and Bridger Trading, LLC

                                         Jan. 5, 2012 Terminal Throughput Agreement, Beaver
    BLFG_EDPA 0277023 – 032
                                         Lodge Station, between BTS and Bridger Trading, LLC

                                        Jan. 5, 2012 Terminal Throughput Agreement, Alexander
    BLFG_EDPA 0277033 – 042
                                             Station, between BTS and Bridger Trading, LLC

                                         Feb. 1, 2013 Terminal Throughput Agreement, Little
    BLFG_EDPA 0277668 – 675
                                        Muddy Station, between BTS and Bridger Trading, LLC

                                       Jan. 1, 2011 Terminal Throughput Agreement, Stanley 3A
    BLFG_EDPA 0277676 – 683
                                            Station, between BTS and Bridger Trading, LLC

                                         Feb. 1, 2013 Terminal Throughput Agreement, Grenora
    BLFG_EDPA 0277684 – 691
                                            Station, between BTS and Bridger Trading, LLC

                                       Mar. 28, 2014 Crude Oil Services Agreement with Dakota
     BLFG_EDPA 0282034–083
                                               Petroleum Transportation Solutions, LLC

                                             Mar. 8, 2013 Eddystone Rail Facilities Services
    BLFG_EDPA 0287763 – 799
                                                         Agreement with ERC


                                            17 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 19 of 27



                                        May 8, 2012 Berthold Rail Loading Agreement with
     BLFG_EDPA 0287800–823
                                                         Enbridge Rail

                                      Sept. 16, 2012 Berthold Rail Phase I Loading Agreement
     BLFG_EDPA 0287824–847
                                                         with Enbridge Rail

                                       Truck Station Lease Agreement Amendment, Berthold
        BLFG_EDPA 0297858
                                                             Station

                                       Nov. 1, 2013 Terminal Throughput Agreement, Stanley
    BLFG_EDPA 0298246 – 253
                                        3B Station, between BTS and Bridger Trading, LLC

                                      Nov. 1, 2013 Terminal Throughput Agreement, Berthold
    BLFG_EDPA 0298254 – 261
                                         Station, between BTS and Bridger Trading, LLC

                                        Mar. 25, 2015 Rail Terminal Services Agreement with
     BLFG_EDPA 0311524–548
                                                Van Hook Crude Rail Terminal LLC

                                       Nov. 22, 2012 Truck Station Lease Agreement, Grenora
    BLFG_EDPA 0313988 – 996
                                                  Station, with Enbridge Pipelines

                                        Nov. 22, 2012 Truck Station Lease Agreement, Little
    BLFG_EDPA 0313997 – 005
                                              Muddy Station, with Enbridge Pipelines

                                        Dec. 1, 2010 Truck Station Lease Agreement, Stanley
    BLFG_EDPA 0314018 – 027
                                                  Station, with Enbridge Pipelines

                                       Dec. 1, 2010 Truck Station Lease Agreement, Berthold
     BLFG-EDPA 0314033–042
                                                  Station, with Enbridge Pipelines

                                        Sept. 1. 2011 Truck Station Lease Agreement, Beaver
    BLFG_EDPA 0314045 – 068
                                                Lodge Station, with Enbridge Pipelines


         Ferrellgas notes that discovery is ongoing, and it will, and reserves its right to,

supplement its response to this interrogatory if and when it discovers additional responsive

information.



         Interrogatory No. 11: Identify and describe in detail all agreements between BTS and

any other Bridger, Ferrellgas, or Jamex entity, including for each agreement the written



                                          18 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 20 of 27



documentation (if any) or the absence thereof, the parties to the agreement, the terms of the

agreement, the date of entry of the agreement, the duration of the agreement, any amendments to

or changes to the agreement, each party’s obligations under the agreement, and any payments or

other consideration exchanged or contemplated as part of the agreement.

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                 A.      This interrogatory is overbroad and not reasonably calculated to lead to

         the discovery of relevant and admissible evidence to the extent that it seeks information

         about BTS contracts that are unrelated to the supply of crude oil to Monroe through the

         Eddystone facility.

                 B.      This interrogatory is further overbroad and not reasonably calculated to

         lead to the discovery of relevant and admissible evidence in that ERC’s definition of

         “Bridger entity” and “Jamex entity” purport to incorporate entities that are not parties to

         this lawsuit.

                 C.      This interrogatory is unduly burdensome in that it seeks to require

         Ferrellgas to collect and organize information that is already available to ERC at an

         equivalent burden. Specifically, Ferrellgas has already produced the contracts referenced

         by this interrogatory, and ERC is just as capable as Ferrellgas of reviewing those

         contracts and culling out the information that ERC seeks regarding those contracts.

                 D.      Given this interrogatory is unlimited in temporal scope, this interrogatory

         improperly seeks to require Ferrellgas to gather and provide information that is not within

         its possession, custody, or control insofar as it seeks information about a time period

         when BTS was no longer affiliated with Ferrellgas.




                                              19 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 21 of 27



                 E.     This interrogatory seeks confidential and proprietary information

         regarding the manner in which Ferrellgas has run its business.

         In accordance with and without waiving the foregoing objections, Ferrellgas will respond

to this interrogatory pursuant to Federal Rule of Civil Procedure 33(d), and will respond only in

part by identifying those BTS contracts with other Bridger or Ferrellgas entities that were related

to the supply of crude oil to Monroe through the Eddystone facility. Ferrellgas direct ERC to the

following Confidential documents, which reflect the information in Ferrellgas’ possession,

custody, or control that is responsive to this interrogatory as narrowed by Ferrellgas’ objections:

              Bates Range                                      Description

                                         Feb. 22, 2016 Terminal Logistics Services Agreement,
    BLFG_EDPA 0005571 – 588
                                               between BTS and Bridger Terminals, LLC

                                         Jan. 5, 2012 Terminal Throughput Agreement, Trenton
    BLFG_EDPA 0277003 – 012
                                            Station, between BTS and Bridger Trading, LLC

                                         Jan. 5, 2012 Terminal Throughput Agreement, Reserve
    BLFG_EDPA 0277013 – 022
                                            Station, between BTS and Bridger Trading, LLC

                                         Jan. 5, 2012 Terminal Throughput Agreement, Beaver
    BLFG_EDPA 0277023 – 032
                                         Lodge Station, between BTS and Bridger Trading, LLC

                                        Jan. 5, 2012 Terminal Throughput Agreement, Alexander
    BLFG_EDPA 0277033 – 042
                                             Station, between BTS and Bridger Trading, LLC

                                         Feb. 1, 2013 Terminal Throughput Agreement, Little
    BLFG_EDPA 0277668 – 675
                                        Muddy Station, between BTS and Bridger Trading, LLC

                                       Jan. 1, 2011 Terminal Throughput Agreement, Stanley 3A
    BLFG_EDPA 0277676 – 683
                                            Station, between BTS and Bridger Trading, LLC

                                         Feb. 1, 2013 Terminal Throughput Agreement, Grenora
    BLFG_EDPA 0277684 – 691
                                            Station, between BTS and Bridger Trading, LLC

                                       Nov. 1, 2013 Terminal Throughput Agreement, Stanley 3B
    BLFG_EDPA 0298246 – 253
                                           Station, between BTS and Bridger Trading, LLC

    BLFG_EDPA 0298254 – 261             Nov. 1, 2013 Terminal Throughput Agreement, Berthold


                                             20 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 22 of 27



                                            Station, between BTS and Bridger Trading, LLC

                                         Jan. 31, 2016 Assignment and Assumption Agreement,
    BLFG_EDPA 2268331 – 340
                                               between BTS and Bridger Terminals, LLC

                                         Jan. 31, 2016 Assignment and Assumption Agreement,
    BLFG_EDPA 2268315 – 330
                                              between BTS and Bridger Swan Ranch, LLC


         Ferrellgas notes that discovery is ongoing, and it will, and reserves its right to,

supplement its response to this interrogatory if and when it discovers additional responsive

information.



         Interrogatory No. 12: Identify and describe in detail the business terms by which BTS

made the crude oil transloading capacity at Eddystone, PA, Berthold, ND, Van Hook, ND, and/or

New Town, ND available to Bridger Logistics, Bridger Rail Shipping, Jamex Marketing, Bridger

Marketing, Bridger LLC, Jamex, LLC, or any Bridger, Jamex, or Ferrellgas entity, including the

written documentation (if any) or the absence thereof, the parties to the agreement, the terms of

the agreement, the date of execution and/or effectiveness of the agreement, the duration of the

agreement, any amendments to or changes to the agreement, each party’s obligations under the

agreement, and any payments or other consideration exchanged or contemplated as part of the

agreement.

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                A.      This interrogatory is overbroad and not reasonably calculated to lead to

         the discovery of relevant and admissible evidence to the extent that it seeks information

         about BTS dealings that are unrelated to the supply of crude oil to Monroe through the

         Eddystone facility.




                                            21 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 23 of 27



                B.      This interrogatory is further overbroad and not reasonably calculated to

         lead to the discovery of relevant and admissible evidence in that it seeks information

         about various entities that are not party to this lawsuit, both expressly, and through the

         use of the terms “Bridger entity” and “Jamex entity,” which, according to ERC’s

         definitions, purportedly incorporate entities that are not parties to this lawsuit.

                C.      This interrogatory is unduly burdensome in that it seeks to require

         Ferrellgas to collect and organize information that is already available to ERC at an

         equivalent burden. Specifically, Ferrellgas has already produced any documents that

         might detail any business terms referenced by this interrogatory, and ERC is just as

         capable as Ferrellgas of reviewing those documents and culling out the information that

         ERC seeks regarding those business terms.

                D.      Given this interrogatory is unlimited in temporal scope, this interrogatory

         improperly seeks to require Ferrellgas to gather and provide information that is not within

         its possession, custody, or control insofar as it seeks information about a time period

         when BTS was no longer affiliated with Ferrellgas.

                E.      This interrogatory seeks confidential and proprietary information

         regarding the manner in which Ferrellgas has run its business.

         In accordance with and without waiving the foregoing objections, Ferrellgas is

responding to this interrogatory pursuant to Federal Rule of Civil Procedure 33(d), and it is

responding only in part by identifying any business terms related to the supply of crude oil to

Monroe through the Eddystone facility. Ferrellgas directs ERC to the following Confidential

documents, which reflect the information in Ferrellgas’ possession, custody, or control that is

responsive to this interrogatory as narrowed by Ferrellgas’ objections:



                                               22 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 24 of 27



              Bates Range                                      Description

                                         Nov. 1, 2013 Terminal Throughput Agreement, Berthold
    BLFG_EDPA 0298254 – 261
                                            Station, between BTS and Bridger Trading, LLC


         Ferrellgas notes that discovery is ongoing, and it will, and reserves its rights to,

supplement its response to this interrogatory if and when it discovers additional responsive

information.



         Interrogatory No. 13: Identify all persons (whether natural persons or legal entities) that

served as managers, members, directors, officers, or employees of BTS or otherwise performed

work for or acted on behalf of BTS from January 1, 2012 to February 1, 2016, including for each

such person their position(s), title(s) and/or office(s), the dates between during which they held

each such position, title, and/or office, their responsibilities and duties, and the position(s),

title(s), office(s), and/or employment relationships that they had with any other Bridger, Jamex,

or Ferrellgas entity between January 1, 2012 and February 1, 2016.

         Response: Ferrellgas objects to this interrogatory on the following grounds:

                A.      This interrogatory is unduly burdensome in that it seeks to require

         Ferrellgas to collect and organize information that is already available to ERC at an

         equivalent burden. Specifically, Ferrellgas has already produced documents detailing the

         individuals or entities who performed work for BTS or otherwise served in the referenced

         positions, and ERC is just as capable as Ferrellgas of reviewing those documents and

         culling out the information that ERC seeks.

         In accordance with and without waiving the foregoing objection, Ferrellgas states Julio

Rios and Ballengee Interests, LLC were the initial members and managers of BTS since its


                                             23 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 25 of 27



inception in approximately June 2011 until approximately December 2011, when Bridger

Logistics, LLC became the member and manager of BTS; Bridger Logistics, LLC was the

member and manager of BTS until approximately February 2016, at which point Jamex Transfer

Holdings, LLC became its member and manager.                Ferrellgas further responds to this

interrogatory pursuant to Federal Rule of Civil Procedure 33(d), and direct ERC to the following

documents, which reflect the information in Ferrellgas’ possession, custody, or control that is

responsive to this interrogatory:

              Bates Range                                     Description

                                        Feb. 22, 2016 Purchase and Sale Agreement between
       BLFG_EDPA 0005496
                                     Bridger Logistics, LLC and Jamex Transfer Holdings, LLC

       BLFG_EDPA 0275216               Bridger Employee List, June 24, 2015 – Mar. 31, 2016

    BLFG_EDPA 0275709 – 715                       BTS Organizational Documents

       BLFG_EDPA 0297018                 Apr. 22, 2015 Bridger Entity Organizational Chart

       BLFG_EDPA 1534006                   Bridger Employee Information, Oct. 16, 2014

    BLFG_EDPA 2028517 – 519                        Bridger Organizational Charts

       BLFG_EDPA 2289668                           Employee List, Dec. 14, 2015

       BLFG_EDPA 2289667                            Employee List, Oct. 13, 2015

       BLFG_EDPA 2289669                              Employee List, Jan. 25, 2016


         Ferrellgas notes that discovery is ongoing, and it will, and reserves its right to,

supplement its response to this interrogatory if and when it discovers additional responsive

information.



         Dated: September 14, 2018



                                          24 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 26 of 27



                                      Respectfully submitted,

                                       /s/ Richard L. Scheff
                                      Richard L. Scheff (I.D. No. 35213)
                                      Michael C. Witsch (I.D. No. 313884)
                                      MONTGOMERY MCCRACKEN WALKER                        &
                                      RHOADS LLP
                                      123 South Broad Street
                                      Philadelphia, Pennsylvania 19109
                                      Telephone: (215) 772-1500
                                      Facsimile: (215) 772-7620
                                      rscheff@mmwr.com
                                      mwitsch@mmwr.com

                                      Lawrence G. Scarborough (Admitted Pro Hac Vice)
                                      BRYAN CAVE LEIGHTON PAISNER LLP
                                      1290 Avenue of the Americas
                                      New York, New York 10104
                                      Telephone: (212) 541-2000
                                      Facsimile: (212) 541-4630
                                      lgscarborough@bclplaw.com
                                      Jacob A. Kramer (Admitted Pro Hac Vice)
                                      BRYAN CAVE LEIGHTON PAISNER LLP
                                      1155 F Street, NW
                                      Washington, D.C. 20004
                                      Telephone: (202) 508-6000
                                      Facsimile: (202) 508-6200
                                      jake.kramer@bclplaw.com
                                      Brian C. Walsh (Admitted Pro Hac Vice)
                                      Alicia Ragsdale Olszeski (Admitted Pro Hac Vice)
                                      BRYAN CAVE LEIGHTON PAISNER LLP
                                      211 North Broadway, Suite 3600
                                      St. Louis, Missouri 63102
                                      Telephone: (314) 259-2000
                                      Facsimile: (314) 259-2020
                                      brian.walsh@bclplaw.com
                                      ali.ragsdale@bclplaw.com
                                      Sarah L. Hartley (Admitted Pro Hac Vice)
                                      BRYAN CAVE LEIGHTON PAISNER LLP
                                      1700 Lincoln Street, Suite 4100
                                      Denver, Colorado 80203
                                      Telephone: (303) 861-7000
                                      Facsimile: (303) 866-0200
                                      sarah.hartley@bclplaw.com


                                     25 of 26
12141184.8
         Case 2:17-cv-00495-JD Document 189-6 Filed 10/02/18 Page 27 of 27




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2018, the foregoing was served via email to all
counsel of record.

                                          s/ Michael C. Witsch
                                          Counsel for Ferrellgas




                                         26 of 26
12141184.8
